—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Milano, J.), dated May 8, 1998, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the defendants’ motion is granted, and the complaint is dismissed.
The defendants met their initial burden of establishing a prima facie entitlement to judgment as a matter of law by demonstrating that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Therefore, it was incumbent upon the plaintiff to come forward with sufficient admissible evidence to create an issue of fact to demonstrate a serious injury (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The plaintiff failed to do so, and thus, the defendants were entitled to summary judgment (see, Licari v Elliott, 57 NY2d 230; Beckett v Conte, 176 AD2d 774). Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.